          Case 3:19-cv-00315-DJS Document 32 Filed 07/05/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                                       :
Z.P.                                                   :     CIVIL ACTION
                       PLAINTIFF                       :     NO. 3:19-cv-00315-WWE
                                                       :
v.                                                     :
                                                       :
                                                       :
YALE UNIVERSITY,                                       :     JULY 5, 2019
YALE-NEW HAVEN HOSPITAL, et al                         :
                                                       :
                                                       :
                       DEFENDANTS                      :
                                                       :


                            MOTION FOR EXTENSION OF TIME
       The defendants hereby move, pursuant to Local Civil Rule 7(b) for a 10-day extension of

time, up to and including July 18, 2018, to file a response to the plaintiff’s Memorandum in

Opposition to the Motion to Dismiss. This extension is necessary to research the facts and law

necessary to frame a proper response to the Memorandum in Opposition to the Motion to

Dismiss. Plaintiff’s counsel has indicated that he has no objection to the granting of this motion.

This is the first such request for an extension of time.

       WHEREFORE, the defendants respectfully request that the Court grant this Motion for

Extension of Time.




                                                       THE DEFENDANTS


                                                  BY:___/s/ Patrick M. Noonan (#ct00189)
                                                     Patrick M. Noonan
                                                     Shannon K. Noonan
          Case 3:19-cv-00315-DJS Document 32 Filed 07/05/19 Page 2 of 2



                                                      Donahue, Durham & Noonan, P.C.
                                                      741 Boston Post Road
                                                      Guilford, CT 06437
                                                      Telephone:    (203) 458-9168
                                                      Fax:          (203) 458-4424
                                                      Email:        pnoonan@ddnctlaw.com


                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                                  Patrick M. Noonan
